 



Exhibit 10.4

SCHEDULE OF GRANTS MADE UNDER THE FORM OF AMENDED &
RESTATED 2005-2007 PERFORMANCE SHARE AGREEMENT

                          Name   Title     No. of Shares     Plan Governing
Grant  
David Goronkin
  Chief Executive Officer     44,630     1995 Stock Option and
 
                  Compensation Plan
Diana Purcel
  Vice President, Chief Financial                
 
      Officer & Secretary     14,628     1995 Stock Option and
 
                  Compensation Plan
Christopher O’Donnell
  Senior Vice President –                
 
      Operations     14,628     1995 Stock Option and
 
                  Compensation Plan  
Additional Employees
            61,034     1997 Stock Option and
 
                  Compensation Plan
 
                     
Total
            134,920          
 
                     

